                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


SAMUEL SANTIAGO-LEBRÓN, et al.,

     Plaintiffs,

                    v.                          Civil No. 19-1716 (FAB)

TOTE MARITIME PUERTO RICO, LLC,
et al.,

     Defendants.


                             MEMORANDUM AND ORDER

BESOSA, District Judge.

     On     July     25,    2019,      plaintiffs     Samuel      Santiago-Lebrón

(“Santiago”),       Lourdes     Santos     (“Santos”),      and    the    conjugal

relationship existing between them (collectively “plaintiffs”)

commenced     a    civil     action,      invoking    the    Court’s     diversity

jurisdiction.       (Docket No. 1 at p. 2.)

     Federal courts are courts of limited jurisdiction.                     Destek

Grp. v. State of N.H. Pub. Utils. Comm’n, 318 F.3d 32, 38 (1st

Cir. 2003).        The Court “has an obligation to inquire sua sponte

into its own subject matter jurisdiction.”                  McCulloch v. Vélez,

364 F.3d 1, 5 (1st Cir. 2004); Fina Air, Inc. v. United States,

555 F. Supp. 2d 321, 323 (D.P.R. 2008) (noting that the Court

“ha[s] the duty to construe [its] jurisdictional grants narrowly”)

(Besosa,    J.).         Santiago   and    Santos    shoulder     the    burden   of

establishing federal jurisdiction by the preponderance of the
Civil No. 19-1716 (FAB)                                                            2

evidence.      See Bank One, Texas, N.A. v. Montle, 964 F.2d 48, 50

(1st Cir. 1992).         To invoke the Court’s diversity jurisdiction,

Santiago and Santos must demonstrate that the amount in controversy

exceeds $75,000, and that all plaintiffs are diverse from all

defendants.      28 U.S.C. § 1332(a); Álvarez-Torres v. Ryder Mem.

Hosp.,   582    F.3d    47,   53   (1st     Cir.   2009)   (“Where     it   applies,

diversity       jurisdiction        requires       ‘complete        diversity’   of

citizenship     as     between     all   plaintiffs    and     all   defendants.”)

(citation omitted).

     Santiago and Santos reside in Toa Baja, Puerto Rico.                    (Docket

No. 1 at p. 1.)           The complaint alleges “[o]n information and

belief” that defendant Tote Maritime Puerto Rico, LLC (“Tote

Maritime”) is organized pursuant to the laws of Delaware and

maintains      its   principal      place    of    business    in    Jacksonville,

Florida. Id. at p. 2. Because Tote Maritime is a limited liability

corporation, diversity is determined by “citizenship of all of its

members.”      Pramco, LLC v. San Juan Bay Marina, Inc., 435 F.3d 51,

54 (1st Cir. 2006).           Plaintiff alleges that “on information and

belief,” the sole member of Tote Maritime is Tote, Inc. (“Tote”).

(Docket No. 1 at p. 2.)            A corporation “shall be deemed to be a

citizen of every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its

principal place of business.”             28 U.S.C. § 1332(c)(1).           Santiago
Civil No. 19-1716 (FAB)                                                      3

and   Santos   aver   that   Tote’s    principal   place   of    business   is

Jacksonville, Florida.        (Docket No. 1 at p. 2.)       The plaintiffs

fail, however, to set forth allegations pertaining to state of

Tote’s incorporation.        The absence of this information precludes

the Court from conducting a complete jurisdictional analysis. See,

e.g., Shelton v. Print Fulfillment Servs., LLC, Case No. 16-563,

2017 U.S. Dist. LEXIS 13591 *3—4 (W.D. Ky. Jan 30, 2017) (“PFS is

a citizen of Nevada because it is an LLC whose sole member” is

FarHeap    Solutions,    Inc.,    “a    citizen    of   Nevada    [that]    is

incorporated and has its principal place of business in Nevada.”).

Accordingly, plaintiffs are allowed until September 5, 2019 to

file an amended complaint in accordance with this memorandum and

order.    Failure to do so may entail the dismissal of the complaint,

without prejudice.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, August 22, 2019.


                                          s/ Francisco A. Besosa
                                          FRANCISCO A. BESOSA
                                          UNITED STATES DISTRICT JUDGE
